Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 25, 2013

                                    No. 04-13-00498-CV

                                     Vickie GORDON,
                                         Appellant

                                             v.

                                      Angel FULTON,
                                         Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-00424
                      Honorable Solomon Casseb, III, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. Appellant’s Affidavit Accompanying Motion for Permission to Appeal in
Forma Pauperis is DENIED AS MOOT. Costs are assessed against the party that incurred them.

       It is so ORDERED on September 25, 2013.



                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
said court on this 25th day of September, 2013.




                                                  Keith E. Hottle, Clerk